Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2008                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  135053(12)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  GRIEVANCE ADMINISTRATOR,
  ATTORNEY GRIEVANCE COMMISSION,
  STATE OF MICHIGAN,
            Petitioner-Appellee,
                                                                   SC: 135053
  v                                                                ADB: 06-000036-GA
  PATRICIA COOPER,
             Respondent-Appellant.
  ____________________________________


               On order of the Chief Justice, the motion by the Family Law Section of the
  State Bar of Michigan for leave to file a brief amicus curiae is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2008                   _________________________________________
                                                                              Clerk